Exhibit 99.1 Breakthrough Technology for a Brighter Future 1 February 2014 2 Safe Harbor Certain statements contained in this material are forward-looking statements. These forward-looking statements are based on the current expectations of the management of Oramed only, and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward- looking statements, including the risks and uncertainties related to the progress, timing, cost, and results of clinical trials and product development programs; difficulties or delays in obtaining regulatory approval or patent protection for our product candidates; competition from other pharmaceutical or biotechnology companies; and our ability to obtain additional funding required to conduct our research, development and commercialization activities, and others, all of which could cause the actual results or performance of Oramed to differ materially from those contemplated in such forward-looking statements. Except as otherwise required by law, Oramed undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. For a more detailed description of the risks and uncertainties affecting Oramed, reference is made to Oramed's reports filed from time to time with the Securities and Exchange Commission. which involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Please refer to the company's filings with the Securities and Exchange Commission for a comprehensive list of risk factors that could cause actual results, performance or achievements of the company to differ materially from those expressed or implied in such forward-looking statements. Oramed undertakes no obligation to update or revise any forward-looking statements. 3 Oramed Overview Proprietary Protein Oral Delivery (POD™) platform technology For the oral delivery of drugs that are currently only available via injection Product Pipeline Proof of Concept established in preclinical and clinical trials Publicly traded - NASDAQCM:ORMP Founded in 2006 by its scientific inventors after more than two decades of research §Oral Insulin (ORMD-0801) oType 2 diabetes oType 1 diabetes §Oral GLP-1 Analog (ORMD-0901) §Combination Therapy (ORMD 0801 + 0901) 4 Agenda Overview Oral Administration Diabetes Oramed Pipeline Corporate Overview The Challenge The Oramed Solution Statistics and Market Oral Insulin Oral GLP-1 Analog Management Team Scientific Advisory Board Intellectual Property Financials 5 Oramed An Oral Solution Harsh pH Protease threat Mechanical challenges Absorption barrier 6 Fate of proteins/peptides in GIT Leads to protein breakdown and lack of absorption Oramed POD™ Technology: The Solution 7 Oramed’s delivery platform protects proteins and enhances their absorption, allowing them to reach the bloodstream via the portal vein, thereby establishing a more physiologic protein gradient when compared to other delivery systems. Protease Inhibitors Enteric Coating Versatile Supports a wide range of protein sizes and doses Simple Simple blend of ingredients Versatile Simple Competent Regulatory competence No NCEs; widely applied pharmacopoeia 8 Oramed POD™ Technology Insulin GLP-1 Analog Other 9 Potential Oramed Technology Applications: Opportunities & Market $15+ billion 2012 global insulin market $32 billion projected market for 2018 $2+ billion 2012 global GLP-1 market Many patients stop treatment as a resultof injection-related side effects Vaccines: $24 billion in 2013 - grew from $5 billion in 2000 Flu vaccine estimated at $2.9 billion in 2011 to $3.8 billion in 2018 Interferon: $6.3 billion, 2011 global market Diabetes: A Global Epidemic POPULATION •371 million: Number of diabetics worldwide •25.8 million in the US - projected to 44.1 million by 2034 •Type 2 diabetes accounts for about 90% of diabetes cases COST •$471 billion: estimated annual global economic burden - includes direct medical costs, disability, reduced productivity •America: approx. $176 billion in direct medical costs and $69 billion in reduced productivity •Projected American economic burden for direct medical costs alone by 2034 - $336 billion (based on current obesity levels, Diabetes Care, 2009). 11 Oramed Pipeline ORMD-0801 Oral Insulin 50 37 As of Nov 12, 2013 Total number of study subjects: Total number of human doses: 15 Portal insulin delivery is physiologic.
